DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/091,615, filed on 04/06/2016.

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 01/22/2020.  An initialed copy is attached to this Office Action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hisashi et al. (EP 1836953), hereinafter Hisashi.
Regarding claims 1 and 14, Hisashi discloses an apparatus for motion compensated modelling of a parameter of an eye (paragraph 0150), comprising:  a first measuring means for measuring a plurality of position parameters of the eye with respect to an optical reference coordinate system of the apparatus (x, y, and z coordinates; paragraphs 0157 and 0158); a second measuring means for measuring an interference signal at a plurality of optical reference coordinates, wherein the measurement of the plurality of position parameters and measurement of the interference signal are time synchronized (paragraph 0192); means for correcting the interference signal to account for a displacements of a parameter of the plurality of position parameters (paragraph 0195); and means for modelling the eye parameter based at least in part on the corrected interference signal (paragraph 0195 discloses capturing a tomographic image of the eye).
Regarding claim 2, Hisashi discloses an apparatus for motion compensated modelling of a parameter of an eye (paragraph 0150), wherein the plurality of position parameters include lateral displacement along an x axis of the optical reference coordinate system, lateral displacement along a y axis of the optical reference coordinate system and axial displacement along a z axis of the optical reference coordinate system (paragraphs 0157 and 0158).
Regarding claim 3, Hisashi discloses an apparatus for motion compensated modelling of a parameter of an eye (paragraph 0150), wherein the plurality of position parameters include cyclorotation around the z-axis (torsional movement) (paragraph 0086).
Regarding claim 4, Hisashi discloses an apparatus for motion compensated modelling of a parameter of an eye (paragraph 0150), wherein the plurality of position parameters include rotation around the x axis and rotation around the y axis (paragraph 0086).

Regarding claim 6, Hisashi discloses an apparatus for motion compensated modelling of a parameter of an eye (paragraph 0150), further comprising means for determining a reference location of the second measuring device and means for correcting said reference location based on the measured position parameters (paragraphs 0190-0193).
Regarding claim 7, Hisashi discloses an apparatus for motion compensated modelling of a parameter of an eye (paragraph 0150), wherein the means for correcting further comprises means for correcting an optical path length based on a difference in an optical path length between an off-axis ray-traced path length and a path length along the z axis of the optical reference coordinate system (paragraphs 0190-0193).
Regarding claim 8, Hisashi discloses an apparatus for motion compensated modelling of a parameter of an eye (paragraph 0150), wherein the first measuring device further comprises means for measuring a position parameter based on a retinal reflex (paragraphs 0099 and 0133).
Regarding claim 9, Hisashi discloses an apparatus for motion compensated modelling of a parameter of an eye (paragraph 0150), further comprising means for iteratively correcting the optical path length (paragraphs 0190-0193).
Regarding claim 10, Hisashi discloses an apparatus for motion compensated modelling of a parameter of an eye (paragraph 0150), wherein the first measuring device comprises means for illuminating a targeted ocular surface (top position of the cornea) with a least one incident light beam and means for direct at least two light beams returning from the illuminated ocular surface to an image forming device (paragraphs 0043 and 0057).

Regarding claim 12, Hisashi discloses an apparatus for motion compensated modelling of a parameter of an eye (paragraph 0150), wherein the first measuring means is selected from a list including a Purkinje Mirror Imaging device, an Optical coherence Tomography Device or a Scheimpflug Imaging System (paragraphs 0094 and 0104 discloses Optical coherence Tomography Device) and the second measuring means comprises an optical coherence device (OCT device, paragraph 0049).
Regarding claim 13, Hisashi discloses an apparatus for motion compensated modelling of a parameter of an eye (paragraph 0150), further comprising means for determining refraction at the ocular surface and correcting the modelled eye parameter based on the determined refraction (paragraphs 0099).
Regarding claim 15, Hisashi discloses an apparatus for motion compensated modelling of a parameter of an eye (paragraph 0150), a computer readable programmable medium carrying a computer program stored thereon which when executed by a processing module implements the method according to claim 14 (paragraphs 0010, 0109, and 0242).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N THOMAS whose telephone number is (571)272-2341.  The examiner can normally be reached on Monday - Friday 7:30 - 3:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRANDI N THOMAS/Primary Examiner, Art Unit 2872